Citation Nr: 0100307	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  92-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for dysthymia.

2.  Entitlement to an increased rating for hypertensive 
vascular disease, currently rated 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had almost 12 years of active service, and was 
discharged therefrom in April 1980.  This matter comes to the 
Board of Veterans' Appeals (Board) from Department of 
Veterans Affairs (VA) Huntington Regional Office (RO) rating 
decisions which in April 1990 denied an increased 
(compensable) rating for the service-connected cardiovascular 
disability, and in September 1993 granted service connection 
for dysthymia, assigning it a 30 percent rating; also on 
appeal is an April 1994 rating decision of the Baltimore RO, 
which denied his TDIU claim.  In January 1993 and March 1999, 
the case was remanded to the RO for additional development of 
the evidence.

By rating decision in January 1992, the rating of the 
service-connected hypertensive vascular disease was increased 
from 0 to 10 percent.  The claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Also on appeal was the veteran's claim of a rating in excess 
of 10 percent for his service-connected low back disability 
(filed in February 1990).  By RO rating decision in January 
1992, the rating of the low back disability was increased 
from 10 to 20 percent and, by a decision in September 1993, 
the rating thereof was increased to 40 percent (effective 
February 8, 1990, the date of receipt of his increased rating 
claim).  By RO rating decision in January 2000, the service-
connected low back disability was assigned the maximum 
available schedular rating of 60 percent, effective November 
19, 1996, rendering the increased rating claim moot as a full 
grant of the benefit sought.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Nevertheless, the veteran's 
representative filed a timely notice of disagreement (NOD) 
relative to the matter of an effective date earlier than 
November 19, 1996 for a 60 percent rating of the low back 
disability, and that matter is discussed below.

By facsimile dated October 24, 2000, the veteran indicated 
that he relocated to West Virginia, and he requested that his 
claims file be transferred to the Huntington RO.  The RO 
should take appropriate steps to comply with his change of 
address.


REMAND

When this case was remanded by the Board in March 1999, the 
RO was requested, in pertinent part, to associate with the 
file certain medical records pertinent to the veteran's 
claims, and to afford him VA medical examination to determine 
the nature and severity of his service-connected 
cardiovascular and psychiatric disabilities.  The RO was also 
requested to apply the pertinent rating criteria which were 
amended during the pendency of this appeal.  (See The 
Schedule of Ratings for mental disorders, 38 C.F.R. § 4.130 
(2000), effective November 7, 1996; 38 C.F.R. § 4.104 (2000), 
effective January 12, 1998.)

The post-March 1999 remand record indicates that the 
requested development was completed only partially.  The 
absence of certain development, specifically requested by VA, 
indicates a neglect of the duty to assist in the development 
of the claim, Smith v. Brown, 5 Vet. App. 335 (1993).  Where 
the remand orders are not fully complied with, VA errs in 
failing in its concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, while it is extremely regrettable, yet another 
remand of this case is necessary.

Relative to the claim of a rating in excess of 30 percent for 
dysthymia, the RO was requested to ascertain whether the 
veteran received any psychiatric treatment from a Dr. Potts 
and, if so, to associate with the file all available records 
from him (the post-remand record indicates that the veteran 
was never treated by Dr. Potts; see his representative's 
October 24, 2000 written presentation to the Board); the RO 
was also requested to associate with the file all outstanding 
VA medical records documenting psychiatric treatment and, 
with the veteran's assistance, to obtain any available 
treatment records from Dr. Fox.  The record indicates that 
all available VA treatment records have been associated with 
the file; by May 6, 1999 letter, the RO requested the 
veteran's assistance in obtaining clinical records from Dr. 
Fox, but no response to that letter had been received as of 
the May 2000 supplemental statement of the case; his 
representative's October 2000 written presentation to the 
Board indicates that he may have been confused as to what 
assistance was requested of him and, once it was explained to 
him that he needed to execute authorization for release of 
medical records (VA Form 21-4142) for Dr. Fox, he indicated 
that he would do so immediately; by October 24, 2000 
facsimile of record, he also provided a second address where 
Dr. Fox used to work (in addition to Dr. Fox's address listed 
in his July 1995 letter).  Thus, the RO should attempt, once 
more, to secure for the file all available clinical records 
from Dr. Fox.

Moreover, a review of the post-March 1999 record indicates 
that a VA psychiatric examination was performed in September 
1999; in that examination report, the examiner referred to a 
VA psychiatric examination which appears to have been 
performed in conjunction with a review of the entire claims 
file on June 24, 1999; however, the June 1999 examination 
report is not of record; it is also unclear whether the 
claims file was reviewed by the examiner in conjunction with 
the examination in September 1999.  Accordingly, the RO 
should associate with the file the June 24, 1999 psychiatric 
examination report.

It is noted that the September 1999 VA psychiatric 
examination report indicates that the veteran may be affected 
by psychiatric/psychological symptoms and impairment distinct 
and separate from his service-connected dysthymia; on 
reexamination, to the extent possible, the manifestation of 
and impairment from the service-connected psychiatric 
disability should be distinguished from any nonservice-
connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  

Regarding the veteran's claim of a rating in excess of 10 
percent for hypertensive vascular disease, the RO was 
requested to afford him a thorough VA cardiovascular 
examination to determine the nature and severity thereof, and 
to assign that disability an appropriate rating by 
application of the pertinent rating criteria in effect prior 
to and after January 12, 1998.  VA cardiovascular examination 
was performed in August 1999, but as the examination was 
inadequate for rating purposes, the RO scheduled another 
cardiovascular examination in February 2000.  Although the 
claims file does not contain a copy of the notification 
letter informing of his February 11, 2000 VA cardiovascular 
examination, it appears that he failed to report for same 
(see computer-generated printout from the VA medical center).

Nevertheless, as the available evidence of record is clearly 
inadequate for a fully informed resolution of the claim of an 
increased rating for the service-connected hypertensive 
vascular disease, the RO did not evaluate that disability 
under the rating criteria in effect since January 12, 1998, 
and as the veteran recently expressed willingness to report 
for a cardiovascular examination (see his representative's 
October 2000 written presentation to the Board and his 
October 24, 2000 facsimile to the Board), the Board believes 
that the veteran should be given one more opportunity to 
appear for VA cardiovascular examination.

The veteran should be reminded that the VA duty to assist is 
not always a one-way street; the veteran has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  He must be prepared to cooperate 
with the efforts of VA to provide an adequate medical 
examination and submitting to VA all medical evidence 
supporting his claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).

As to the TDIU claim, the Board must forego adjudication of 
this issue while the increased rating claims are being 
developed and considered.  The increased rating and TDIU 
claims are inextricably intertwined as adjudication of the 
increased rating claims may affect the merits and outcome of 
an adjudication of the TDIU claim.  See Parker v. Brown, 
7 Vet. App. 116 (1994).

Finally, as indicated above, also on appeal before the Board 
was the veteran's claim of a rating in excess of 10 percent 
for his service-connected low back disability but, by rating 
decision in January 2000, the RO assigned that disability the 
maximum available schedular rating of 60 percent, effective 
November 19, 1996.  Timely NOD relative to the effective date 
assigned that rating was received on the veteran's behalf 
from his accredited representative in October 2000.  As the 
veteran initiated a timely appeal under applicable 
regulations, the RO must issue a statement of the case (SOC) 
relative to the aforementioned issue.  Holland v. Brown, 
10 Vet. App. 433 (1997) (vacating Board decision and 
remanding matter when VA failed to issue a SOC after claimant 
submitted timely NOD).  As no SOC appears to have been 
issued, the claim of an effective date earlier than November 
19, 1996 for a 60 percent rating of the service-connected 
disability remains pending and requires further RO action.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 (1999); see 
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and dates 
of treatment of all medical care 
providers who treated him for his 
cardiovascular and psychiatric 
disabilities since May 1999.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of 
all relevant VA and private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims folder, 
especially a copy of the June 24, 1999 
VA psychiatric examination report, and 
all available records from Dr. Fox 
(including those dated prior to May 
1999).

2.  The veteran should be afforded 
another VA psychiatric examination to 
determine the nature and severity of 
his service-connected dysthymia.  When 
scheduling the examination, he must be 
notified (at his current address) of 
the time and place of the examination, 
his duty to report for same under 
38 C.F.R. § 3.326(a), and the 
consequences of his failure to report.  
38 C.F.R. § 3.655(b); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  A 
copy of the notification letter to him 
must be included in the claims folder.  
The examination report should include a 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
assess the severity of the functional 
impairment associated with the 
veteran's service-connected dysthymia, 
particularly as it affects his social 
and industrial adaptability.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
examiner should assign a GAF score and 
explain the meaning of the numerical 
score assigned.  Thurber v. Brown, 
5 Vet. App. 119 (1993).  The examiner 
should also comment on how the 
veteran's dysthymia affects his 
industrial adaptability.  All 
symptomatology and impairment 
associated with his service-connected 
dysthymia should be distinguished from 
any nonservice-connected psychiatric 
symptomatology and impairment.  If it 
is impossible to distinguish the 
symptoms, the examiner should so state 
for the record.

3.  The veteran should then be afforded 
another VA cardiovascular examination 
to determine the current severity of 
his service-connected hypertensive 
vascular disease.  When scheduling the 
examination, he must be notified (at 
his current address) of the time and 
place of the examination, his duty to 
report for same under 38 C.F.R. 
§ 3.326(a), and the consequences of his 
failure to report.  38 C.F.R. 
§ 3.655(b); Connolly, 1 Vet. App. 566.  
A copy of the notification letter to 
him must be included in the claims 
folder.  The claims folder and the 
information necessary for the examiner 
to make findings concerning the rating 
of the service-connected cardiovascular 
disability in accordance with the new 
criteria effective January 12, 1998 
(38 C.F.R. § 4.104) should be provided 
the examiner for review in conjunction 
with the examination; the examination 
report should reflect a review of the 
claims file.

4.  The RO should then review the 
veteran's claims of increased ratings 
for dysthymia and hypertensive vascular 
disease in accord with new criteria 
referable to psychiatric disabilities 
and diseases of the cardiovascular 
system, applying the criteria most 
favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).

5.  After assigning the appropriate 
disability rating to the veteran's 
service-connected psychiatric and 
cardiovascular disabilities, the RO 
should again review the veteran's claim 
of TDIU.

6.  The RO should carefully review the 
examination report and other development 
requested above to ensure compliance 
with this remand.  If any development 
requested is not accomplished, remedial 
action should be taken.  Stegall, 
11 Vet. App. 268.

7.  The RO should issue an SOC to the 
veteran and his representative, 
addressing entitlement to an effective 
date earlier than November 19, 1996 for 
a 60 percent rating of the service-
connected low back disability, including 
citation to all relevant law and 
regulation.  The veteran and his 
representative must be advised of the 
time limit in which to file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further consideration.

In any event, if the benefits sought on appeal (increased 
ratings for dysthymia and cardiovascular disability and TDIU) 
are not granted, the veteran and his representative should be 
provided a supplemental statement of the case and a 
reasonable opportunity to respond.  The issues should then be 
returned to the Board for further review.  The veteran has 
the right to submit additional evidence and argument on the 
matters remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999).  



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


